FILED

APR'S ll 2019

UNITED STATES DISTRICT COURT C|erk' U_S_ D|Smct & Bankruptcy

FOR THE DISTRICT OF COLUMBIA COuftS fur the DISU|CT Of Culumbla
CHARMANE SMITH, )
)
Plaintiff, )

) Civil Action No. 1119-cv-01036 (UNA)
v. )
)
MBI, INC., etal., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and v
application for leave to proceedl in forma pauperis (“IFP”). The Court will grant plaintiffs
application to proceed IFP and dismiss the case because the complaint fails to meet the minimal
pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz'sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Calz`fano, 75 F.R.D. 497, 498
(D.D.C. 1977).

Plaintiff, a resident of Memphis, Tennessee, sues Danbury Mint (location unidentified) and

its parent company, MBI, lnc., incorporated in Delaware. She also sues the United States of
l

America, and finally, several United States District Court Judges and court personnel§1 all
associated with the United States District Court for the District of Connecticut. Plaintiff alleges
that defendants all conspired against her to commit [sic] “malfeasant, and/or misfeasant misuse of
Title 28 U.S.C. § 1915 by, through, and/or with judicial chicanery - to aid and abet illegal/unlawful
evasion of civil liability through intent to unlawfully delay or stop service of the civil complaint
to fabricate an excuse for defendants MBI, Inc., and the Danbury Mint to ignore, disregard, and
fail to answer the civil complaint.” While far from a model in clarity, it appears that plaintiff is
aggrieved with the decisions of the District Court for the District of Connecticut as it relates to
service of process in a case before that Court.2 She seeks 820 million in damages.

The ambiguous and rambling allegations comprising the complaint fail to provide adequate
notice of a claim. While plaintiff lists various federal statutes and amendments, she fails to explain
how such citations are relevant, or how they relate to any alleged wrongdoing committed by these

defendants The causes of action, if any, are completely undefined The pleading also fails to set

    
   
   
 

forth allegations with respect to this Court’s jurisdiction, or v . id basis fo an award of damages

In fact, it is unclear what actual damages, if any, p herefore, this case will

be dismissed A separate Order accompanies this

 

Date: Aprin'§ , 2019 United States District Judge

 

l It is well settled that judges, clerks, and other court officials are immune from suit for actions done in a judicial or
quasi-judicial capacity. See Stump v. Sparkman, 435 U.S. 349, 356 (1978); Wagshal v. Foster, 28 F.3d 1249, 1252
(D.C. Cir. 1994) (citing cases); Sind)'am v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (per curium); Hilska v.
Suter, 2008 WL 2596213 (D.D.C. 2008), ajj”’d, 308 Fed. Appx. 451 (D.C. Cir. 2009).

2 This court lacks jurisdiction to review the determinations of other federal courts. See 28 U.S.C. §§ 1331, 1332
(general jurisdictional provisions); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994) (applying District
ofColumbia Court oprpeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooke)‘ v. Fidelity Trust Co., 263 U.S.
413, 415, 416 (1923)), aff'd, No. 94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

2

